933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lesly JEAN, Petitioner-Appellant,v.Nathan A. RICE, Warden, Lacy Thornburg, Attorney General ofNorth Carolina, Respondents-Appellees.
No. 90-6621.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1991.Decided May 22, 1991.As Amended June 21, 1991.

1
SEE 945 F.2D 82.